     Case 2:20-cv-00722-PSG-JC Document 27 Filed 01/21/21 Page 1 of 1 Page ID #:969



1     JANNA K. LOWENSTEIN (SBN 225371)
      Lowenstein Disability Lawyers, A.L.C.
2          25350 Magic Mountain Pkwy Suite 300
           Valencia, CA 91355
3          Tel: (818) 905 6611
           Fax: (818) 789 1375
4          Email: jklowenstein@yahoo.com
5     Attorneys for Plaintiff
6

7
                                   UNITED STATES DISTRICT COURT
8
                                  CENTRAL DISTRICT OF CALIFORNIA
9

10
      TANIA A.1                                    )      CASE NO. 2:20-cv-00722-PSG-JC
11                                                 )
                     Plaintiff,                    )      ORDER AWARDING
12                                                 )      ATTORNEYS FEES PURSUANT TO
             v.                                    )      EAJA 28 U.S.C. §2412(d) AND COSTS
13                                                 )      PURSUANT TO 28 U.S.C. §1920
      ANDREW SAUL,                                 )
14    COMMISSIONER OF SOCIAL                       )
      SECURITY                                     )
15                                                 )
                Defendant                          )
16    ______________________________
17
             Pursuant to the Stipulation between the parties, through their respective counsel,
18
      awarding attorney’s fees under EAJA,
19
             IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $4,000.00
20
      in attorney’s fees as authorized by 28 U.S.C. § 2412, and $0.00 for costs as authorized by
21
      28 U.S.C. § 1920, subject to the terms of the stipulation.
22

23

24    Dated:      January 21, 2021
                                                   ___________/s/_______________
25                                                 Honorable Jacqueline Chooljian
                                                   United States Magistrate Judge
26

27           1 Plaintiffs name is partially redacted to protect her privacy in compliance with Federal Rule of
28    Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
      Case Management of the Judicial Conference of the United States.

                                                          1                   Order Awarding EAJA Fees
